    Case 21-03000-sgj Doc 54 Filed 01/27/21          Entered 01/27/21 23:30:18       Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 25, 2021
______________________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                               §
                                                           §   Chapter 11

      HIGHLAND CAPITAL MANAGEMENT, L.P.,                   §
                                                           §   Case No. 19-34054-sgj11

                                   Debtor.                 §
                                                           §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                   §
                                                           §
                                   Plaintiff,              §   Adversary Proceeding No.
                                                           §
      vs.                                                  §   21-03000-sgj
                                                           §
      HIGHLAND CAPITAL MANAGEMENT FUND                     §
                                                           §    ORDER GRANTING MOTION
      ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
                                                           §     FOR AUTHORITY TO FILE
      HIGHLAND INCOME FUND, NEXPOINT
                                                           §      EXHIBITS UNDER SEAL
      STRATEGIC OPPORTUNITIES FUND,
                                                           §
      NEXPOINT CAPITAL, INC., AND CLO
                                                           §
      HOLDCO, LTD,
                                                           §
                             Defendants.




     ORDER GRANTING MOTION FOR AUTHORITY TO FILE EXHIBITS UNDER SEAL                          Page 1
Case 21-03000-sgj Doc 54 Filed 01/27/21            Entered 01/27/21 23:30:18           Page 2 of 4



                        ORDER GRANTING MOTION FOR AUTHORITY TO
                                FILE EXHIBITS UNDER SEAL

          CAME ON FOR CONSIDERATION the Motion for Authority to File Documents Under

 Seal (the “Motion”), filed by Highland Capital Management Fund Advisors, L.P., NexPoint

 Advisors, L.P., Highland Income Fund, NexPoint Strategic Opportunities Fund, and NexPoint

 Capital, Inc. (collectively, the “Defendants”). Having considered the relief requested in the

 Motion, and finding good cause to grant such relief, it is hereby:

          ORDERED that the Motion is GRANTED, and the Defendants are authorized to file the

 Confidential Exhibits (as defined in the Motion) under seal.

                                       ### End of Order ###

                                                      Submitted by:

                                                      MUNSCH HARDT KOPF & HARR, P.C.

                                                      /s/ Julian P. Vasek
                                                      Davor Rukavina, Esq.
                                                      Texas Bar No. 24030781
                                                      Julian P. Vasek, Esq.
                                                      Texas Bar No. 24070790
                                                      3800 Ross Tower
                                                      500 N. Akard Street
                                                      Dallas, Texas 75202-2790
                                                      Telephone: (214) 855-7500
                                                      Facsimile: (214) 978-4375
                                                      drukavina@munsch.com
                                                      jvasek@munsch.com

                                                      Counsel for Highland Capital Management Fund
                                                      Advisors, L.P., NexPoint Advisors, L.P., Highland
                                                      Income Fund, NexPoint Strategic Opportunities Fund,
                                                      and NexPoint Capital, Inc.




 ORDER GRANTING MOTION FOR AUTHORITY TO FILE EXHIBITS UNDER SEAL                                  Page 2
 4812-9179-9001v.1 019717.00001
            Case 21-03000-sgj Doc 54 Filed 01/27/21                                  Entered 01/27/21 23:30:18                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03000-sgj
Highland Capital Management Fund Advisor,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Jan 25, 2021                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 27, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jan 25 2021 23:01:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jan 25 2021 23:01:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Jan 25 2021 23:01:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 27, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
            Case 21-03000-sgj Doc 54 Filed 01/27/21                              Entered 01/27/21 23:30:18                     Page 4 of 4
District/off: 0539-3                                              User: mmathews                                                           Page 2 of 2
Date Rcvd: Jan 25, 2021                                           Form ID: pdf001                                                         Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 25, 2021 at the address(es) listed
below:
Name                             Email Address
A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Capital Inc. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Income Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund lee.hogewood@klgates.com
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

A. Lee Hogewood, III
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. lee.hogewood@klgates.com,
                                 haley.fields@klgates.com;matthew.houston@klgates.com;mary-beth.pearson@klgates.com;litigation.docketing@klgates.com;Em
                                 ily.mather@klgates.com;Artoush.varshosaz@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Income Fund artoush.varshosaz@klgates.com Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. artoush.varshosaz@klgates.com,
                                 Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Capital Inc. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Artoush Varshosaz
                                 on behalf of Defendant NexPoint Advisors L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com

Davor Rukavina
                                 on behalf of Defendant Highland Income Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Capital Inc. drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund drukavina@munsch.com

Davor Rukavina
                                 on behalf of Defendant NexPoint Advisors L.P. drukavina@munsch.com

John J. Kane
                                 on behalf of Defendant CLO Holdco Ltd. jkane@krcl.com, ecf@krcl.com;jkane@ecf.courtdrive.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Capital Management Fund Advisors L.P. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant Highland Income Fund jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Capital Inc. jvasek@munsch.com

Julian Preston Vasek
                                 on behalf of Defendant NexPoint Strategic Opportunities Fund jvasek@munsch.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 22
